Citation Nr: 0715523	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-39 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right hand and wrist injury, to include a right wrist scar, 
secondary to service-connected residuals of a right thumb 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1980 to March 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claim for service 
connection for residuals of a right hand and wrist injury, to 
include a right wrist scar, secondary to service-connected 
residuals of a right thumb injury.

Service connection for residuals of a right hand and wrist 
injury was previously denied in a November 2003 Board 
decision.  The claim presently on appeal is framed as service 
connection for residuals of a right hand and wrist injury, to 
include a right wrist scar, secondary to service-connected 
residuals of a right thumb injury.  However, the Board finds 
that the prior adjudication was of the same claim, however 
styled.  See Ashford v. Brown, 10 Vet. App. 120 (1997).


FINDINGS OF FACT

1.  The claim for service connection for residuals of a right 
hand and wrist injury was previously denied in a November 
2003 Board decision.  The veteran did not appeal the 
decision.

2.  Evidence received since the November 2003 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2003 Board decision that denied service 
connection for residuals of a right hand and wrist injury is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2006).

2.  New and material evidence has not been received to reopen 
a claim for service connection for residuals of a right hand 
and wrist injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Although the RO found that new and material evidence 
sufficient to reopen the claim had not been submitted, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

In a November 2003 decision, the Board denied the veteran's 
claim for service connection for residuals of a right hand 
and wrist injury.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2005).  
Thus, the decision became final because the veteran did not 
file a timely appeal of the decision.

The claim for entitlement to service connection for residuals 
of a right hand and wrist injury may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The veteran filed this application to 
reopen his claim in March 2004.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service medical records, and the veteran's own 
statements.  The evidence showed that the veteran had a five-
inch anterior wrist scar.  The Board, however, found that 
there was no evidence that the right wrist scar was related 
to an injury sustained in service, including to an injury of 
the right thumb, for the residuals of which service 
connection had been granted, and the claim was denied.  

The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
claim.

In support of his application to reopen the claim, the 
veteran submitted VA treatment records dated in June 2004 
that are unrelated to the right wrist.  He additionally 
submitted in May 2005 a statement from his private physician, 
wherein the physician stated that years ago the veteran had 
undergone orthopedic surgery on his "left" hand and that 
this surgery affected the veteran's wrist area.  Other new 
evidence includes the veteran's written statements, wherein 
the veteran alleges that his right wrist scar is related to 
an injury sustained in service.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, the 
additionally submitted clinical records do not demonstrate 
that the veteran received treatment for the right hand and 
wrist, and thus do not show that the veteran's right wrist 
scar was incurred in or aggravated by his active service.  
Accordingly, they do not constitute evidence that either 
relates to an unestablished fact or raises a reasonable 
possibility of substantiating the claim.  The claim for 
service connection for residuals of a right hand and wrist 
injury therefore cannot be reopened on the basis of this 
evidence.  See 38 C.F.R. § 3.156(a).  Additionally, the 
letter from the veteran's private physician cannot serve as a 
basis for reopening the claim.  First, this statement appears 
to have been based upon a history provided by the veteran, as 
the physician provides no evidence or other rationale to 
support the conclusion.  Additionally, and more 
significantly, this letter refers to surgical treatment of 
the "left" hand, and not the "right," which is the upper 
extremity at issue in this case.  Accordingly, this statement 
does not relate to any unestablished fact necessary to 
substantiate the claim.

Neither may the claim be reopened on the basis of the 
statements submitted by the veteran.  The veteran's 
statements are new but not material.  The veteran, as a 
layperson without ostensible medical expertise, is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
While the veteran can attest to his symptoms (including 
worsening of symptoms) that he experienced, he lacks the 
medical competence to relate his right wrist scar or other 
residuals of an injury to service.  Additionally, the 
veteran's statements are mainly cumulative of those 
considered at the time of the last final decision on this 
issue.

Although the veteran has submitted new evidence that was not 
before the Board in November 2003, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted.  Thus, the claim for service connection 
for residuals of a right hand and wrist injury is not 
reopened and the benefits sought on appeal remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2004; and a rating 
decision in July 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Additionally, at the time of the 
prior final denial of the claim in November 2003, VA informed 
the veteran that his claim was denied because he had failed 
to submit evidence that demonstrated a causal relationship 
between his right wrist scar and his period of service, 
including to his service-connected residuals of a right thumb 
injury.  This communication, in addition to the above 
correspondence, satisfied the notice requirements as defined 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds 
that any defect with regard to the timing or content of the 
notice to the appellant is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  Given that the claim to reopen is 
being denied, any question as to the appropriate disability 
rating or effective date for a grant of service connection is 
moot, and there can be no failure to notify prejudice to the 
veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
final adjudication in the October 2004 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice


ORDER

Service connection for residuals of a right hand and wrist 
injury, to include a right wrist scar, secondary to service-
connected residuals of a right thumb injury remains denied 
because new and material evidence has not been received to 
reopen the claim.




____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


